DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.         This application is a CON of 15/468,802 03/24/2017 PAT 10913884; 15/468,802 has PRO 62/312,845 03/24/2016.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 12/30/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election without traverse of 1. brine: bromide-based brine, 2. polyol: sugar alcohol-sorbitol, 3. amine base: monoethanolamine (MEA), and 4. well activity: completion activities in the reply filed on 08/30/21 is acknowledged.

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be

7.        Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 10, 12 of U.S. Patent No. 10851278 (hereinafter called “‘278”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a method of preparation of stabilized composition and the copending claims are directed to a method of creating a stabilized monovalent iodide clear brine and a composition of clear brine. Regarding instant claims 1, 9, ‘278 claim 1 discloses a clear brine composition comprising brine (monovalent salt system), low molecular weight polyol in amount of between  1 and 30 wt%, encompassing instant claim range of between 5 and 30 wt% and stabilization compound such as diethanolamine in amount of between 0.001 and 5 % v/v encompassing instant claim range of 0.01 to 3 vol%, further ‘278 claim 10 is disclosing a method of preparation of the clear brine composition. As such, the instantly claimed method of preparing a composition by mixing and adding one component to another is one of the simplest and straightforward steps to prepare such composition, and person of ordinary skill would try it as first attempt without undue experimentation. Regarding the stabilization/degradation and pH of the composition, since the instant .
        Regarding instant claims 2-6, ‘278 claim 8 discloses salts such as calcium chloride, calcium bromide or combinations. 
        Regarding instant claims 7-8, ‘278 claim 3 discloses polyol such as xylitol, or polyethylene glycol with molecular weight less than 1000 Da. Encompassing instant claim range of less than 800 Da.  
          Regarding instant claim 10, ‘278 claim 1 discloses use in wellbore activity, such activity encompasses claimed activities. 
8.       Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10913884 (hereinafter called “‘884”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a method of preparation of stabilized composition and the copending claims are directed to a stabilized composition and a method of using a stabilized composition. Regarding instant claim 1, ‘884 claim 1 discloses a clear brine composition comprising brine, low . 
        Instant claims 2-10, are same as ‘884 claims 2-9, 11. 

Allowable Subject Matter
9.       Claims 1-10 are declared allowable over the prior art of record and if the obviousness-type double patenting present, supra, is overcome (e.g. by Applicant filing of a Terminal Disclaimer).
10.       The following is an examiner’s statement of reasons for allowance: 
            Closest prior arts are  Reyes Bautista (US 2014/0148366), Cannon (US 2191312) and Monahan (US 2016/0208158).
            Reyes Bautista discloses a wellbore fluid such as drilling fluid comprising a brine, and inhibitor agents of the hydration of swellable shales, wherein the most preferred hydrate inhibitor agent is polyols such as glycols and polyglycols (para [0015]-[0016], [0030], [0034]). Reyes Bautista further discloses the calcium chloride-calcium bromide brine (table 2). Reyes Bautista further discloses the fluid has resistance to the temperature higher than 200 0C (para [0016], [0046], [0067]). Reyes Bautista does not disclose the polyol in amount between 5 wt% and 30 wt%.

          Reyes Bautista further discloses the several titers of the hydration inhibitor agent to keep the swelling of the well formation less than 25% in a 22 hrs period, wherein the additional hydrate inhibitors such as monoethanolamine, diethanolamine, or triethanol-amine are added into the fluid composition (para [0034]). Reyes Bautista does not expressly discloses the concentration of amines between 0.01 vol% to 3 vol%.
           Monahan discloses amine based shale hydrate inhibitor fluid for the well bore drilling, wherein the fluid composition comprises aminoethylethanolamine (AEEA) in an amount of from about 0.1 to about 5 wt% (para [0006], [0022], [0025]). 
            In the parent application 15/468802, applicants have filed Inventors declaration suggesting the fluid with 20 wt% glycerol, the combination does not result in a “composition for a free-solids or clear drilling fluid system having a thermal stability higher than 200 °C.” Further, the composition with 20 wt % glycerol does not achieve the target pH set out in Reyes Bautista, does not have sufficient viscosity to serve as a drilling fluid, and is not a free-solids fluid. See 2nd Decl. Mack. Accordingly, the closest prior arts do not suggest or disclose the claimed method of making a composition. 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is
(313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768